Case: 3:20-cr-00015-GFVT Doc #: 13 Filed: 11/02/20 Page: 1 of 4 - Page ID#: 43




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   FRANKFORT

  UNITED STATES OF AMERICA                       )
                                                 )            Crim. No: 3:20-cr-15-GFVT
        Plaintiff,                               )
                                                 )
  V.                                             )                      ORDER
                                                 )
  JEREMY DELK, and                               )
  TAILOR MADE COMPOUNDING LLC,                   )
                                                 )
        Defendants.

                                   ***    ***   ***    ***

        In compliance with the Sentencing Reform Act, it is hereby ORDERED as

 follows:

        1.      Sentencing proceedings are set in this case for the Defendant, Jeremy

 Delk and Tailor Made Compounding, on Wednesday, February 24, 2021, at the hour

 of 11:00 a.m., at FRANKFORT, Kentucky.

        2.      The Defendant and defense counsel shall meet with the probation officer

 for an interview promptly, and in no event no later than ten (10) days from the date of

 this Order. It shall be the responsibility of defense counsel to contact the Probation

 Office to ascertain the time and place of the interview, unless defense counsel’s

 attendance is waived.

        3.      Not less than thirty-five (35) days prior to the date of the sentencing, the

 probation officer shall provide a copy of the pre-sentence report to counsel for the parties.

 Within fourteen (14) days thereafter, counsel shall submit by letter, all objections to the

 presentence report to the probation officer and opposing counsel. After receiving said
Case: 3:20-cr-00015-GFVT Doc #: 13 Filed: 11/02/20 Page: 2 of 4 - Page ID#: 44




 objections, the probation officer shall conduct a meeting with counsel, investigate the

 matters of concern and, if warranted, revise the pre-sentence report accordingly.

        4.      Not less than ten (10) days prior to the sentencing hearing, the probation

 officer shall submit the pre-sentence report to the undersigned. The pre-sentence report

 shall be accompanied by an addendum setting forth all unresolved objections and the

 probation officer’s comments in regard thereto. A copy of the revised pre-sentence

 report, together with the addendum, shall be mailed to counsel for the parties.

        5.      Not less than five (5) days prior to the sentencing hearing the parties shall

 file in the record a memorandum brief in support of their respective positions on any

 unresolved objections to the pre-sentence report. Absent good cause shown, the Court

 will not consider untimely filed memoranda.

        6.      With the exception of the matters set forth in the addendum, the revised

 pre-sentence report shall be accepted as accurate. The matters set forth in the addendum,

 together with such objections as could not have been raised earlier, shall be resolved at

 the sentencing hearing. In resolving the disputed issues of fact, all reliable information

 shall be considered.

        7.      The time set forth in this Order may be modified by the Court for good

 cause shown, except that the thirty-five (35) day period provided for disclosure of the

 pre-sentence report pursuant to Fed.R.Crim.P. 32(e)(2) may be diminished only with the

 Defendant’s consent.

        8.      Nothing in this Order requires the disclosure of any matter except

 therefrom by virtue of Fed. R. Crim. P. 32(i)(1)(B) and (d)(3).

                The pre-sentence report will be deemed disclosed:



                                              2
Case: 3:20-cr-00015-GFVT Doc #: 13 Filed: 11/02/20 Page: 3 of 4 - Page ID#: 45




                        (a) When the report is physically delivered to counsel;

                        (b) One (1) day after the report’s availability is orally

                            communicated to counsel; or

                        (c) Three (3) days after notice of its availability is mailed to

                            counsel, or the date of availability reflected in the notice,

                            whichever is later.

        10.     The disclosure of the pre-sentence report to the Defendant shall be the

 responsibility of the Defendant’s counsel.

        11.     The probation officer shall not disclose the probation officer’s

 recommendation, if any, on the sentence.

        12.     Following the sentencing hearing, the United States Probation Office shall

 retain the pre-sentence report in the probation office file pursuant to General Order No.

 08-15. In the event of an appeal, the U.S. Probation Office will file a copy of the record,

 under seal, for inclusion in the record on appeal.

        13.     To the extent a written plea agreement exists between the parties, the plea

 agreement(s) will be maintained in the record for a period of one (1) year after all direct

 appeals have been mandated and then will be returned to the United States Attorney’s

 Office at Lexington, Kentucky, unless otherwise ordered by the Court.

        14.     To the extent that character letters are submitted on behalf of the

 Defendant, the Clerk of the Court is directed to place these letters in the record, unless

 otherwise ordered by the Court.

        15.     Any motions filed pursuant to U.S.S.G. § 5K1.1 and/or 18 U.S.C. §

 3553(e) shall be filed no later than three (3) business days prior to the scheduled



                                               3
Case: 3:20-cr-00015-GFVT Doc #: 13 Filed: 11/02/20 Page: 4 of 4 - Page ID#: 46




 sentencing date. The Motion shall be accompanied by a memorandum specifically

 articulating the basis of the motion, including but not limited to a thorough discussion of

 the factors contained in the aforementioned provisions, both of which shall be filed

 under seal. The failure to timely file the motion or include the required memorandum

 may result in denial of the motion. In addition to filing with the Clerk of the Court, a

 courtesy copy of such motion and any response shall be transmitted electronically to the

 undersigned at gfvt_chambers@kyed.uscourts.gov.



 This the 30th day of October, 2020.




                                              4
